F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                               FEB 2 2000
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                    Clerk

 BRIAN K. LITTLEJOHN,

          Petitioner - Appellant,
 v.                                                       No. 99-3360
                                                    (D.C. No. 97-3445-DES)
 DAVID R. MCKUNE; ATTORNEY                            (District of Kansas)
 GENERAL OF KANSAS,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before BALDOCK, HENRY and LUCERO, Circuit Judges.



      Petitioner Brian K. Littlejohn, appearing pro se, seeks a certificate of

appealability following the district court’s denial of his petition for a writ of

habeas corpus under 28 U.S.C. § 2254. Because he has failed to make “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c),

we decline to issue a certificate of appealability and dismiss the petition.



      *
       The case is unanimously ordered submitted without oral argument pursuant
to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      A Kansas jury convicted petitioner of attempted aggravated burglary and

felony murder. Following his conviction and unsuccessful direct appeal,

petitioner filed a motion for modification of the judgment form to indicate that he

was convicted as an aider and abettor and not a principal. See Kansas v.

Littlejohn, 925 P.2d 839, 840 (Kan. 1996). Such a modification would allegedly

have afforded him earlier parole eligibility under Kan. Stat. Ann. § 22-3717. The

Kansas Supreme Court affirmed the denial of this motion on the ground that,

under Kansas law, “a participant in a felony murder cannot be an aider or abettor

and should not be identified as a [sic] aider or abettor on a judgment form.”

Littlejohn, 925 P.2d at 840.

      In his subsequent application for state post-conviction relief, petitioner

argued that, in light of Littlejohn, the jury was improperly instructed that it could

find him guilty of felony murder if he aided and abetted the principal in the

commission of the crime. He also alleged ineffective assistance of trial and

appellate counsel. The Kansas district court denied relief, and petitioner filed a

notice of appeal. He failed to docket the appeal in a timely manner, however, and

the appeal was dismissed.

      In the instant petition for a writ of habeas corpus, petitioner reverts to his

earlier argument: he was convicted as an aider and abettor in the felony murder

and the state courts’ failure to modify accordingly his judgment form denied him


                                         -2-
an earlier parole eligibility date. The district court held that petitioner had failed

to properly exhaust this claim and, in the alternative, his claim was meritless.

      We agree with the district court that, even if petitioner’s claim is properly

preserved, it fails to make “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c); see also 28 U.S.C. § 2254(b)(2) (permitting denial of

a petition for a writ of habeas corpus on the merits, even if the petitioner has not

exhausted state remedies). In Littlejohn, the Kansas Supreme Court applied state

law when it held that the judgment form was correct because “‘a participant in a

felony murder cannot be considered an aider or abettor.’” Littlejohn, 925 P.2d at

840 (quoting Kansas v. Thomas, 720 P.2d 1059, 1063 (1986)). The interpretation

and application of state law does not give rise to an action under § 2254 absent a

constitutional violation. See 28 U.S.C. § 2254(d)(1).

      Petitioner’s twofold attempt to manufacture a constitutional claim is

unavailing. First, he asserts that the jury instructions were worded in such a way

as to permit the jury to render a verdict of guilty on the charge of felony murder

without finding the requisite criminal responsibility, in violation of his due

process rights. See In re Winship, 397 U.S. 358, 363-64 (1970). On the contrary,

the jury instructions properly stated the law as to each element of felony murder.

Second, he contends the holding in Littlejohn deprived him of a constitutionally

protected liberty interest in an earlier parole eligibility date. However, because


                                          -3-
the language of the relevant Kansas statute was discretionary insofar as it

authorized but did not require early parole, it did not give rise to a protected

liberty interest. See Fox v. Stotts, No. 99-3231, 2000 WL 84899, slip opinion at 5

(10th Cir. Jan. 27, 2000). We conclude that petitioner has failed to make the

required substantial showing of the denial of a constitutional right.

      The application for a certificate of appealability is DENIED and this matter

is DISMISSED.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                          -4-